- Prepared by EDGARX.com Media release Rio Tinto agrees Heads of Agreement to sell its stake in the Simandou project to Chinalco 28 October 2016 Rio Tinto and Chinalco have signed a non-binding agreement to sell Rio Tintos entire stake in the Simandou project in Guinea to Chinalco. The Heads of Agreement sets out the proposed principal terms of the sale with the aim of signing a binding agreement within six months. Rio Tinto will receive payments of $1.1-1.3 billion based on the timing of the development of the project. The initial payment for shares will commence at the time of first commercial production, on a per tonne basis. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Nick Parkinson Galina Rogova T +44 20 7781 1552 T +86 21 6103 3550 M +44 7 M +86 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 2 of 2
